RECEIVED

WES

FEB 1 1 2019 UNITED sTATEs DIsTRICT CoURT

;&YMW§FCEHK WESTERN DIsTRICT oF LoUIslANA

um~uuu, Luuuu‘.d'i"`"" ALEXANDRIA DIvIsIoN
LERoY ANToINE LoDGE, CIVIL AoTIoN No. 1:18-ov-1345-P
Piuinuff
vERsUs JUDGE DEE D. DRELL
JAMEs LEBLANC, ET AL., MAGISTRATE JUDGE PEREz-MoNTEs
Defendants

 

J U D G M E N T

For the reasons stated in the Report and Recommendation of the l\/lagistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Plaintiff, and having determined that the findings and
recommendation are correct under the applicable laW;

IT IS ORDERED that the complaint is hereby DENIED AND DISMISSED
With prejudice pursuant to 28 U.s.o. §§ 1915(@><2>(13) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in ’l‘yler, TeXas.

THUS DONE AND SIGNED at AleXandria, Louisiana, this LT{:day of

/[e\€>éw Ms\{ , 2018.

DEE D.
UNITED sTATEs DISTRICT JUDGE

 

